DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-4, 6-8, and 12-19 of the amended claim set received 9/29/2020 are pending.  Claims 5 and 9-11 have been canceled and claims 14-19 are new.

Allowable Subject Matter
Claims 1-4, 6-8, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1 and 8, Pedersen (US 4,054,030) is considered the closest prior art of record as applied in the non-final rejection.  Pedersen does not disclose an intermediate turbine rotor downstream of said outer variable turbine vane array and said inner variable turbine vane array.  Pederson only teaches a high (pressure) rotor 14 and a low (pressure) rotor 16 (Figs. 1-2).  It would be reasonable to insert an intermediate pressure rotor between the high and low pressure rotors because they are common within the art and provide a known advantage of increasing compressor efficiency.  It would not be reasonable to say that the incorporated intermediate pressure rotor of the combination is downstream of both the outer variable turbine vane array and the inner variable turbine vane array because this would require the rotor to span both the outer annular passage in which the outer combustor 66 is located and the inner passage in which the inner combustor 26 is located and there is no teaching within the prior art of record of an intermediate compressor rotor spanning both a distinct inner annular 
Regarding Claim 7, Montoya (US 6,385,959) in view of Weiler (US 4,314,791) is considered the closest prior art of record as applied to claims 1 and 2 in the non-final rejection.  Montoya additionally discloses a split compressor diffuser 60 that contains said outer annular combustor 46 and said inner annular combustor 44 (see Figs. 1-2A).  Montoya in view of Weiler does not teach wherein said outer variable turbine van array and said inner variable turbine vane array are radially inline and separated by a downstream annular extension of the split compressor diffuser.  The variable vane arrays being radially inline and separated by a downstream annular extension of a split compressor diffuser is a unique feature not found in the prior art of record.
Claims 3-4, 6, and 12-19 are allowable at least by dependency on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571) 272-8140.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                        Primary Examiner, Art Unit 3741                                                                                                                Examiner, Art Unit 3741